Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamakoshi (WO 2006/101230)(cited by Applicant, English translation attached)
	Regarding claim 1, Tamakoshi discloses a radiation detection apparatus, comprising: a scintillator that emits scintillation light in response to incidence of a radiation (Tamakoshi, [0061]); a pixel substrate on which a plurality of pixels each of which photoelectrically converts the scintillation light and outputs a pixel signal according to a light amount of the scintillation light is disposed in an array (Tamakoshi, [0065]); a detection circuit substrate that includes an A/D (Analog to Digital) conversion unit for A/D converting the pixel signal and is stacked on the pixel substrate (Tamakoshi [0068]); and a compression unit that compresses digital data outputted from the A/D conversion unit.(Tamakoshi, [0019],[0020])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamakoshi in view of Sekine et al. (2002/0153492)
	Regarding claim 2, Tamakoshi lacks explicit teaching of the scintillator includes a cell type scintillator in which a plurality of scintillator cells is arranged in an array and isolated from each other by a barrier wall; and one or more pixels are allocated to each of the scintillator cells.
	Sekine teaches the scintillator includes a cell type scintillator in which a plurality of scintillator cells is arranged in an array and isolated from each other by a barrier wall; and one or more pixels are allocated to each of the scintillator cells. (Sekine, Fig. 4.)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the divided scintillator and registered photodetector of Sekine with the device of Tamakoshi in order to reduce cross-talk between pixels.
	Regarding claim 6, the combination of Tamakoshi and Sekine further teaches a plurality of light detection blocks each including the pixel board and the detection circuit board stacked with each other is arranged in an array. (Sekine, Fig. 11.)
s 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamakoshi in view of Sekine and Shah et al. (2015/0285921).
	Regarding claim 3, the combination of Tamakoshi and Sekine further teaches the compression unit adds the digital data of the two or more pixels allocated to the scintillator cell to compress the digital data. (Tamakoshi, ([0070]) 
	The combination of Tamakoshi and Sekine lacks explicit teaching of two or more pixels are allocated to each of the scintillator cells.  (Sekine teaches “Quite naturally, the number of the photodiodes, that of the second pads 5 and that of the first terminals 8 shown in FIGS. 1 to 3 are given only by way of example. Even if the number of photodiodes is more than or less than eight, the structure shown in FIGS. 1 to 3 can be realized, as well.” At [0059], while allowing variability, this appears to stop short of expressly teaching the limitation.)
	Shah teaches two or more pixels are allocated to each of the scintillator cells.  (Shah, [0098])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the PS-SSPMs of Shah in the detector of Tamakoshi and Sekine in order to more precisely locate the centroid of the scintillation pulse.
	Regarding claim 4, the combination of Tamakoshi, Sekine, and Shah further teaches two or more pixels are allocated to each of the scintillator cells (Shah [0098]); and the compression unit selects a position of the pixel whose digital data is maximum from among positions of the two or more pixels allocated to the scintillator cell, as an incident position of the radiation (Shah, [0098]).
	Regarding claim 5, the combination of Tamakoshi, Sekine, and Shah further teaches two or more pixels are allocated to each of the scintillator cells (Shah, [0098]); and the compression unit adds the digital data of the two or more pixels allocated to the scintillator cell to compress the digital data (Tamakoshi [0070]) and selects a position of the pixel whose digital data is maximum from among 
	Regarding claim 7, the combination of Tamakoshi, Sekine, and Shah further teaches the light detection blocks include the compression unit. (arbitrary, the unit “light detection block” may include any associated circuitry.)
	Regarding claim 8, the combination of Tamakoshi, Sekine, and Shah further teaches the radiation detection apparatus is manufactured by forming a plurality of the light detection blocks on a first semiconductor substrate; cutting out pieces of the light detection blocks from the first semiconductor substrate; and arranging a plurality of pieces of the light detection blocks in an array on a second semiconductor substrate. (Sekine, [0054] note preparation of MID substrate 1 prior to attachment of photodiode array thereto)
	Regarding claim 9, the combination of Tamakoshi, Sekine, and Shah further teaches a radiation generation unit that is disposed at a position sandwiching a subject and generates the radiation.(Tamakoshi, [0047])
	Regarding claim 10, the combination of Tamakoshi, Sekine, and Shah further teaches the pixel has a PD (Photodiode) having a substantially rectangular planar shape whose long side is equal to or longer than twice the short side.  (Sekine, apparent in Fig.16)
	Regarding claim 11, the combination of Tamakoshi, Sekine, and Shah further teaches the pixel has a plurality of PDs having the substantially rectangular planar shape whose long side is equal to longer than twice the short side. (Sekine, Fig. 16)
	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamakoshi in view of Lee et al. (6,545,624).
	Regarding claims 12-15, Tamakoshi lacks explicit teaching of the claimed adjustable A/D converter.

	This circuit appears to be the equivalent of the subject matter claimed in claims 13-15, and because the gain is adjustable, single electron/hole sensitivity is merely a matter of user adjustment.(claim 12)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the adjustable A/D converter of Lee with the device of Tamakoshi in order to provide variable resolution under varying illumination conditions.  (Lee, Col. 1, Lines 60-63)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884